DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.16739038, filed on 1/09/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/06/2020, 6/25/2020 and 1/15/2020 filed after/on the filing date of the application on 1/09/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ndou (US 20100122464 A1) in view of Coffin (US 20130111760 A1).
Regarding claim 1, Ndou teaches a lubricating strip (22) comprising:
a first layer (24) comprising a first lubricating material (paragraph 0029) having a first color (blue, paragraph 0004); and 
a second layer (26) disposed under the first layer (see Figure 4) and comprising a second lubricating material (paragraph 0023-0024) having a second color different from the first color (white, see paragraph 0004), wherein the first layer and the second layer are configured to: 
form at least one boundary line (33/32, boundary line, see Figure 4 and paragraph 0027), which is parallel to a straight line along a width direction (horizontal axis of Figure 4) of the lubricating strip (see Figure 3), on a cross-section of the lubricating strip cut in a direction perpendicular to a longitudinal direction (a direction into the page in Figure 4) of the lubricating strip (see Figure 4); 
and define multiple shaving layers including a first shaving layer comprising the first layer (layer in 24), and a third shaving layer comprising the second layer (layer in 26), the multiple shaving layers being arranged along a straight line parallel to a height direction (the vertical axis in Figure 4) of the lubricating strip (see Figure 4).
Ndou fails to teach the boundary line is not parallel to a straight line along a width direction of the lubricating strip, a second shaving layer comprising the first layer and the second layer. 

    PNG
    media_image1.png
    469
    975
    media_image1.png
    Greyscale

Coffin teaches a shaving razor cartridge (see Figure 1) with a lubrication strip (20) including a boundary line (29) is not parallel to a straight line along a width direction of the lubricating strip (see Figure 4), define multiple shaving layers including a first shaving layer comprising the first layer, a second shaving layer comprising the first layer and the second layer, and a third shaving layer comprising the second layer (see annotated Figure 4), the multiple shaving layers being arranged along a straight line parallel to a height direction of the lubricating strip (see annotated Figure 4).
It would have been obvious to one of ordinary skill in the art to modify the device of Ndou to make the planar shape boundary line into irregular shape boundary line, as taught by Coffin, in order to increase the adhesion between the layers (irregular shape increase the adhesion, paragraph 0022 of Coffin). As a result the modified device of Ndou teaches the addition of a second shaving layer comprising the first layer and the second layer (see annotated Figure 4 of Coffin).

Regarding claim 2, modified Ndou further teaches a cross-section of the second shaving layer cut in a direction perpendicular to the height direction of the lubricating strip comprises at least a portion of the first layer and at least a portion of the second layer (as modified in claim 1, cut at the dotted line of the 2nd shaving layer, which includes a portion of 22 and a portion of 26, see annotated Figure 4 of Coffin).
Regarding claim 3, modified Ndou further teaches the first lubricating material and the second lubricating material comprise a water-soluble polymer and a water-insoluble polymer (paragraph 0029); and the water-soluble polymer of the first lubricating material has a weight ratio that is equal to or greater than a weight ratio of the water-soluble polymer of the second lubrication material (water soluble material being about 65%-95% with water-insoluble material being about 0% to 30%, paragraph 0024 for claims 4-6, while water soluble material being about 65%-95% with the rest being insoluble material and enhancer, paragraph 0033 for claims 7-8).
Regarding claim 4, modified Ndou further teaches the water-insoluble polymer of the first lubricating material has a weight ratio of 10% to 40% (water-insoluble material is set at 0%-30%, then at least the insoluble material at 20% falls within the claimed range, see paragraph 0024 of Ndou) and the weight ratio of the water-soluble polymer of the first lubricating material is 60% to 90% (at least 80% water soluble of 65%-95% falls under the claimed range, paragraph 0024 of Ndou) when a total weight of the water-soluble polymer and the water-insoluble polymer is 100% (at least in the embodiment of paragraph 0024 only water-insoluble and water soluble material are present).
Regarding claim 5, modified Ndou further teaches the water-insoluble polymer of the second lubricating material has a weight ratio of 30% to 50% (the water-insoluble material is set at 20%-60%, then at least the insoluble material at 40% falls within the claimed range, see paragraph 0024 of Ndou) and the weight ratio of the water-soluble polymer of the second lubricating material is 50% to 70% (at least 60% water soluble of 50%-85% falls under the claimed range, paragraph 0024 of Ndou).
Regarding claim 6, modified Ndou further teaches the water-insoluble polymer of the first lubricating material and the water-insoluble polymer of the second lubricating material comprise at least polyethylene (PE) (paragraph 0025 of Ndou).
Regarding claim 7, modified Ndou further teaches the first lubricating material and the second lubricating material further comprise a lubrication performance enhancer (enhancing agent); and each of the lubrication performance enhancer of the first lubricating material and the lubrication performance enhancer of the second lubricating material has a weight ratio of 0.1% to 10% (paragraph 0033 of Ndou).
Regarding claim 9, modified Ndou further teaches the lubricating strip is mounted to a razor cartridge, a top exposure surface of the first layer comprises 95% to 100% of a surface area of the lubricating strip (100%, see Figure 4 of Ndou).
Regarding claim 10, modified Ndou further teaches the first layer in the first shaving layer is configured to be removed when the lubricating strip is used for a first time (since the first layer is at the top of shaving plane, it is considered as first to be removed during shaving).
Regarding claim 11, modified Ndou further teaches the lubricating strip is mounted to a razor cartridge (see Figure 1 of Ndou), a surface area of the second layer exposed in the 
Regarding claim 12, modified Ndou further teaches a boundary (as modified in claim 1, a boundary made by the single boundary line 29, see annotated Figure 4 of Coffin) between the first layer and the second layer comprises at least one protrusion profile (convex protrusion profile of 29, see annotated Figure 4 of Coffin) on the cross-section of the lubricating strip cut in the direction perpendicular to the longitudinal direction of the lubricating strip (see Figure 3 of Ndou).
Regarding claim 13, modified Ndou further teaches the boundary comprises a plurality of protrusion profiles respectively having different vertical peak heights (as modified in claim 1, see 29 (at least the protrusion on the left appears to be lower in heights) in annotated Figure 4 of Coffin).
Regarding claim 14, Ndou teaches a razor cartridge (see Figure 1), comprising:
a blade housing (14) comprising a guard (20), a cap (22 and a portion of the housing), and at least one cutting blade (17) disposed between the guard and the cap (see Figure 2); and
a lubricating strip (layer of 24 and 26) disposed on the cap (see Figure 1), wherein the lubricating strip comprises:
a first layer (24) comprising a first lubricating material (paragraph 0024) having a first color (blue, paragraph 0004); and 
a second layer (26) disposed under the first layer (see Figure 3) and comprising a second lubricating material (paragraph 0024) having a second color (white, paragraph 0004) 
form at least one boundary line (33/32, boundary line, see Figure 3 and paragraph 0027), which is parallel to a straight line along a width direction (horizontal axis of Figure 4) of the lubricating strip (see Figure 3), on a cross-section of the lubricating strip cut in a direction perpendicular to a longitudinal direction (a direction into the page in Figure 4) of the lubricating strip (see Figure 4); 
and define multiple shaving layers including a first shaving layer comprising the first layer (layer in 24), and a third shaving layer comprising the second layer (layer in 26), the multiple shaving layers being arranged along a straight line parallel to a height direction (the vertical axis in Figure 4) of the lubricating strip (see Figure 4).
Ndou fails to teach the boundary line is not parallel to a straight line along a width direction of the lubricating strip, a second shaving layer comprising the first layer and the second layer. 
Coffin teaches a shaving razor cartridge (see Figure 1) with a lubrication strip (20) including a boundary line (29) is not parallel to a straight line along a width direction of the lubricating strip (see Figure 4), define multiple shaving layers including a first shaving layer comprising the first layer, a second shaving layer comprising the first layer and the second layer, and a third shaving layer comprising the second layer (see annotated Figure 4), the multiple shaving layers being arranged along a straight line parallel to a height direction of the lubricating strip (see annotated Figure 4).

Regarding claim 15, modified Ndou further teaches the width direction of the lubricating strip is perpendicular to a longitudinal direction of the lubricating strip (see Figure 4 of Ndou).
Regarding claim 16, modified Ndou further teaches the longitudinal direction of the lubricating strip is parallel to a longitudinal direction of the at least one cutting blade (longitudinal direction is considered as the direction into the page in Figure 2 of Ndou).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ndou (US 20100122464 A1) in view of Coffin (US 20130111760 A1).in further view of Ozawa (US 20150184106 A1).
Regarding claim 8, modified Ndou teaches all elements of the current invention as set forth in claim 7 stated above. 
Modified Ndou fails to teach the lubrication performance enhancer of the first lubricating material and the lubrication performance enhancer of the second lubricating material comprise at least one of a superabsorbent polymer (SAP) or a polyalkylene oxide (PAO).

It would have been obvious to one of ordinary skill in the art to modify the device of Coffin to add polyalkylene oxide into the lubricating material, as taught by Ozawa, in order to have the lubricating material to be better suited for both wet and dry shaving conditions (paragraph 0156 of Ozawa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doroodian (US 5388331) teaches different boundary shapes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/11/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724